Citation Nr: 1022415	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a foot disorder, to 
include hallux valgus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran served on active duty from November 1994 to 
January 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January February 2006  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran attended a hearing before 
the undersigned in December 2009.  The appeal was remanded 
for additional development in January 2008.

When a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Veteran's claim for service connection for pain 
in her feet was treated as one for service connection for pes 
planus.  However, the Board finds it is more favorable to the 
Veteran to characterize it as one for service connection for 
bilateral hallux valgus.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
bilateral hallux valgus began within one year of service, has 
been continuous since service, and is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
bilateral hallux valgus was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for a foot disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a current diagnosis of hallux valgus and pes 
planus.  Her most recent diagnosis was at a January 2010 VA 
examination.  The next question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease.

At the Veteran's enlistment examination in May 1994, mild, 
asymptomatic pes planus was noted.  No hallux valgus was 
detected.  In November 1994, shortly after entrance into 
service and during basic training, the Veteran's pes planus 
became so severe that she was unable to perform her duties.  
As a result, she was medically discharged from service in 
January 1995.  At a November 1995 VA examination, mild hallux 
valgus deformity was diagnosed.

The Veteran attended a VA examination in January 2010.  The 
examiner opined that the Veteran's pes planus did not 
increase in severity and was not aggravated beyond the 
natural progression of the disease during service.  However, 
he opined that the hallux valgus which began during service 
was most likely due to the natural progression of pes planus 
during service and likely began in service.  While this 
opinion is not favorable towards a grant of service 
connection for pes planus, it is favorable for a grant of 
service connection for hallux valgus.  Although the pes 
planus may have pre-existed service, the hallux valgus did 
not.  It began shortly after service and, according to the 
examiner, was related to service.  The Board finds the fact 
that hallux valgus began less than a year after service and 
has been continuous since service is also favorable evidence 
in support of service connection for hallux valgus.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, given the continuity of symptomatology and the 
positive January 2010 opinion, such development would not 
materially assist the Board in this determination. Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bilateral 
hallux will be granted. See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

ORDER

Service connection for bilateral hallux valgus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


